Opinion issued October 30, 2008











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-08-00243-CR
          01-08-00244-CR
____________

LAKISHA RENEE HENRY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 178th District Court 
Harris County, Texas
Trial Court Cause Nos. 922521and 1121809



 
MEMORANDUM  OPINION
          Appellant, Lakisha Renee Henry, pleaded true to the allegations contained in
the State’s motion to adjudicate guilt filed in cause number 922521.  Appellant also
pleaded guilty to the felony offense of aggravated assault in trial court cause number
1121809.  The trial court ordered a presentence investigation and reset the cases for
a hearing.  
          After a presentence investigation hearing, the trial court entered a finding that
the allegations contained in the State’s motion to adjudicate were true, found
appellant guilty of the felony offense of endangering a child, and sentenced her to
confinement for two years in cause in cause number 922521.  The trial court also
found appellant guilty of the offense of aggravated assault, and sentenced her to
confinement for eight years in cause number 1121809.  We affirm the judgments of
the trial court.
          Appellant’s counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 810 (Tex. Crim. App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of her right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel’s brief, we agree that the appeals are frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).  
          We affirm the judgments of the trial court and grant counsel’s motion to
withdraw.
 
          We deny any pending motions as moot.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).